Title: From George Washington to Benjamin Lincoln, 16 December 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Head Quarters Decr 16 1782
                        
                        I have the honor to transmitt you Copy of a Letter from Sir Guy Carleton together with copy of Lt Reinkings
                            Memorial respecting the ill treatment of the German Prisoners.
                        Such part of General Carletons Letter as respects our Naval Prisoners I have communicated to Mr Morris and I
                            will be obliged to you to give me such information respecting the Prisoners as will enable me by a transcript thereof to give Sir Guy Carleton a
                            full & compleat Answer.

                    